Citation Nr: 0332411	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-10 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to April 11, 2001, for 
service connection for bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active from January 1975 to January 1977.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Houston, 
Texas, which granted the veteran's claim of entitlement to 
service connection for bilateral knee disabilities, effective 
April 11, 2001.  The veteran filed a timely notice of 
disagreement (NOD) as to the effective date assigned.  The RO 
subsequently provided a statement of the case (SOC).  In 
August 2002 the veteran perfected his appeal and the issue 
was properly certified to the Board.  


FINDINGS OF FACT

1.  The veteran filed an original claim of entitlement to 
service connection for a bilateral knee condition in July 
1983; that claim was denied in a September 1983 RO decision.  
The veteran was notified of the decision and his appellate 
rights by letter dated September 29, 1983, but did not 
appeal.  Thus, the RO's decision was final.  

2.  The RO first received correspondence to reopen the 
veteran's service connection claim for a bilateral knee 
disorder on April 11, 2001.  

3.  No earlier communication can be reasonably interpreted as 
a claim to reopen the claim for service connection for a 
bilateral knee condition.  




CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
April 11, 2001, for the grant of service connection for 
bilateral knee disabilities have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

It is significant to note that the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
also requires that the veteran be adequately notified of the 
information that he needs to submit in support of his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, ___ 
F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 2003).  In this 
case, a review of the record shows the veteran was not 
provided correspondence other than the July 2002 SOC 
notifying him of the evidence necessary to substantiate his 
claim or of the time requirements for submitting such 
evidence.  The veteran was, however, adequately informed of 
these matters in the July 2002 SOC and of the provisions of 
the VCAA and the revised duty to assist at his March 2003 
Travel Board hearing.  

In addition, the Board finds there are no factual matters in 
dispute in the present appeal and the law is determinative of 
the issue at hand.  The veteran does not assert that he 
submitted an application to reopen earlier than April 11, 
2001, nor does he dispute that the RO denied his earlier 
claim for service connection in September 1983.  He contends, 
in essence, that the September 1983 decision is not final 
because he did not receive actual notice of the 
determination.  The issue of whether actual notice of a VA 
decision is required is a question where the law is 
determinative.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for additional notice or 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA and delays in the final 
determination, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated that the VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

II.  Factual Background and Discussion

The RO issued a decision in September 1983, which denied the 
veteran's service connection claim for a bilateral knee 
condition.  The veteran was notified of the decision and his 
appellate rights by letter dated September 29, 1983; the 
veteran did not appeal.  Therefore, the September 1983 
decision became final.  38 U.S.C.A. §§ 7105, 7104 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003).  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established a three-
part test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  The RO determined that the 
veteran had submitted new and material evidence to reopen his 
claim of entitlement to service connection for a bilateral 
knee disorder, in a January 2002 rating decision.  Service-
connection was granted for bilateral knee disabilities, 
effective April 11, 2001.  

The veteran has expressed disagreement as to the effective 
date, but does not claim the September 1983 denial of his 
claim involved CUE.  He contends that the effective date of 
service connection should be July 19, 1983, at the latest, as 
the date the RO received his initial claim.  The Board notes, 
however, as discussed above, that the RO's denial the 
veteran's initial claim in September 1983 is final.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In the present case, the 
veteran filed his claim of new and material evidence to 
reopen his claim of entitlement to service connection for a 
bilateral knee condition on April 11, 2001.  Absent evidence 
of a prior received claim, no earlier effective date may be 
assigned.  38 C.F.R. § 3.400.

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2003).  The date of receipt 
shall be the date on which a claim, information or evidence 
was received in the VA.  38 U.S.C.A. § 101(30); 38 C.F.R. 
§ 3.1(r) (2003).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2003).  

There is no evidence in the record, prior to the formal claim 
received by the RO in July 1983, that indicates any intent on 
the part of the veteran to apply for benefits or in any way 
specifically identified "the benefit sought" (i.e., 
entitlement to service connection for a bilateral knee 
disorder) as is required by § 3.155(a).  See Dunson v. Brown, 
4 Vet. App. 327, 329-330 (1993).  Thus, even if his original 
claim had been granted, there would have been no legal basis 
for an effective date earlier than the date of VA's receipt 
thereof, which was July 19, 1983.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

The Board notes that applicable statutory and regulatory 
provisions require that VA look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits.  In particular, VA is 
required to identify and act upon informal claims for 
benefits.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a).  See also Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  As noted above, an informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2003).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that, while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995). 

In this case, that Board finds the September 1983 decision is 
final and that the veteran did not file a claim to reopen 
this previously denied claim until April 11, 2001.  No 
correspondence prior to April 11, 2001, can be considered an 
informal claim to reopen because the veteran did not identify 
the benefit sought (i.e., that he believed he was entitled to 
service connection for a bilateral knee condition).  Although 
the veteran presented at a VA medical center for outpatient 
treatment for his knees in March 1987, this may not be 
considered an informal claim to reopen because his prior 
claim was not denied as not having been compensable in 
degree.  See 38 C.F.R. § 3.157(b).  The record shows the RO 
denied the veteran's claim in September 1983 because the 
evidence then of record did not demonstrate a present knee 
disability related to service.  

Additionally, the veteran does not contend and the competent 
evidence of record does not reveal that he filed a claim 
specifying the benefit sought (i.e. service connection for a 
bilateral knee disorder) was received by the RO within one 
year from the date of treatment.  38 C.F.R. § 3.157(b)(1).  
In fact, the veteran received treatment at the VA medical 
center in March 1987, but he did not submit any 
correspondence to reopen the previously denied claim until 
April 2001.  Therefore, the VA treatment records dated in 
March 1987 cannot be considered an informal claim.  

The veteran contends, in essence, that he did not actually 
receive the RO's September 1983 decision notice or his 
appellate rights and that the decision should not be 
considered as having become final.  The Board notes, however, 
that in the absence of clear evidence to the contrary, the 
law presumes the regularity of the administrative process.  
YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The Court 
specifically held that a statement by a claimant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  

The principles of administrative regularity dictate a 
presumption that government officials have properly 
discharged their official duties.  Saylock v. Derwinski, 3 
Vet. App. 394 (1992).  The Board also notes that the RO 
addressed its September 1983 correspondence to the address of 
record the veteran had listed on his original claim in July 
1983 and that at his March 2003 hearing the veteran indicated 
the address used had been correct.  The correspondence was 
not returned by the United States Postal Service as 
undeliverable.  Therefore, the veteran is presumed under VA 
law to have received it.  

The law requires only that VA properly mail a notice, and 
then presumes the regularity of the administrative process in 
the absence of clear evidence to the contrary.  Proof of 
actual receipt is not required.  The statements that the 
veteran did not actually receive or does not recall receiving 
the notification of the September 1983 decision, standing 
alone, are not the type of clear evidence to the contrary 
sufficient to rebut the presumption of regularity.  See 
Mindenhall, 7 Vet. App. 271.  In view of the foregoing, the 
effective date assigned by the RO, based upon the receipt of 
the veteran's reopened claim for service connection for 
bilateral knee disabilities, was correct under the facts and 
law of this case.




ORDER

An effective date prior to April 11, 2001, for the grant of 
service connection for a bilateral knee disorder is denied.



	                        
____________________________________________
	T. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



